Sandra E. Mayerson

sandy@mhlaw-ny.com
646-778-4381

July 8, 2019

The Hon. James L. Garrity, Jr.
United States Bankruptcy Court
One Bowling Green

New York, NY 10004

Re: Status Report on Unlockd Media, Inc., and Unlockd Operations US Inc., Case No. 18-13243
Dear Judge Garrity:

The debtors and debtors-in-possession (the “Debtors”) in the above-captioned case have a status
conference scheduled for July 11, 2019. As counsel to the Debtors, we wanted to provide you
with an update in advance of the hearing.

As this Court knows, the focus of these cases has become litigation. Since the last status
conference, the Debtors have made significant progress in readying the Debtors for both such
litigation, as well as for proposing a plan centered around a litigation trust. With respect to the
former, counsel in the US has now received a significant cache of documents from both the
British Administrator and the Australian Administrator of the Debtors’ affiliated companies.
Debtors’ counsel is currently working their way through the voluminous documents and
preparing a litigation strategy in cooperation with the director of the Debtors. The Debtors have
also been cooperating with an investigative committee of the United States Senate which is
investigating the facts which form the gravamen of the Debtors’ proposed litigation, and have
been in communication with their antitrust experts. This has been very helpful in focusing the
Debtors on the justiciable issues. Using this information, Debtors’ counsel has spoken to several
potential litigation funders who have shown great interest in the litigation. Using the litigation
funders’ criteria, counsel is in the midst of developing a very detailed legal memorandum with
exhibits which will allow litigation funders to propose funding for the litigation. Given the
granular due diligence required by the litigation funders to whom we have spoken, this is an
enormous task. We anticipate that the memo will be finished in approximately one month. This
will allow the Debtors to finalize funding for any proposed litigation.

Once funding is secured and the Debtors can demonstrate that a plan would be feasible, the
Debtors intend to propose a plan centered around a litigation trust. To facilitate such a plan, the
Debtors have identified a litigation trustee with whom they are working, and are in the process of
filing a motion requesting a bar date for all claims, including governmental units, of September
3, 2019. The Debtors have also filed a motion to extend the time to file a plan and a disclosure
statement, if any, to November 8, 2019, and to extend the time to confirm a plan to December
20, 2019. The Debtors feel confident that with a bar date in place, if they are successful in

845 Third Ave. Main: 646-778-4380
11th Floor Fax: 646-778-4384
New York City 10022 lawyers@mhlaw-ny.com

 
getting litigation funding--and to date, the indications are positive that they will be -- they will be
in a position to file a plan the feasibility of which they can demonstrate by November 8.

While the main focus of the case has been to develop a litigation scenario to maximize value to
creditors and to develop a confirmable plan around such litigation, the Debtors have nonetheless
continued with their day-to-day activities. This Court has approved a settlement with the
Debtors’ sole secured creditor, Silicon Valley Bank, which is currently being implemented. The
Debtors have also continued to try to collect their receivables, and have collected about $2500 in
the last month. The debtors are current on their taxes, and intend to file their May Monthly
Operating Reports in advance of the status conference. There has been some delay in paying the
US Trustee fees; as, the Debtors have had a problem getting checks from the bank where it has
its debtor-in-possession accounts, and this has only recently been ironed out. I am pleased to
report that today we mailed checks for all outstanding fees to the US Trustee, and are, therefore,
current on the US Trustee fees.

Our firm would be happy to answer questions on the above information or any other issues.

Sincerely,

wt GS f4%
Lanlin 2 Mf gpeforEr_
— - US /

Sandra E. Mayerson [
MAYERSON & HARTHEIMER,
PLLC

845 Third Avenue, 11™ floor
New York, NY 10022
646-778-4381

sandy@mbhlaw-ny.com

 
